UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6713



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


PAUL SCINTO, SR., a/k/a Chemist,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-01-59-H; CA-03-130-H)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Scinto, Sr., Appellant Pro Se. Mary Jude Darrow, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Paul Scinto seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and his

motions for reconsideration.           The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Scinto has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -